
	
		I
		112th CONGRESS
		2d Session
		H. R. 6338
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. McDermott (for
			 himself, Mr. Blumenauer,
			 Mr. Stark,
			 Mr. Larson of Connecticut, and
			 Mr. Rangel) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce
		  greenhouse gas emissions by requiring a Federal emission permit for the sale or
		  use of covered substances, reduce the deficit, and return funds to the American
		  people.
	
	
		1.Short titleThis Act may be cited as the
			 Managed Carbon Price Act of
			 2012.
		2.Greenhouse Gas
			 Emission Substances
			(a)In
			 generalThe Internal Revenue
			 Code of 1986 is amended by adding at the end the following:
				
					LGreenhouse Gas
				Emission Substances
						
							Sec. 9901. Condition precedent to sale or use of greenhouse gas
				  emission substance.
							Sec. 9902. Federal emission permit.
							Sec. 9903. Definitions.
							Sec. 9904. Information reporting requirements.
							Sec. 9905. Regulations.
						
						9901.Condition
				precedent to sale or use of greenhouse gas emission substance
							(a)In
				generalNo covered person may
				sell any greenhouse gas emission substance except pursuant to a Federal
				emission permit for each carbon dioxide equivalent that the Administrator of
				the Environmental Protection Agency determines would be emitted from the
				combustion or other greenhouse gas emitting use of such substance.
							(b)Covered
				personFor purposes of this subtitle, the term covered
				person means—
								(1)in the case of coal (including lignite and
				peat) produced from a mine in the United States, the producer of such
				coal,
								(2)in the case of crude oil or petroleum
				products received at a United States refinery, the operator of the United
				States refinery,
								(3)in the case of natural gas, the first
				seller of such natural gas,
								(4)in the case of any
				greenhouse gas emission substance not described in paragraph (1), (2), or (3)
				produced in the United States, the producer of such substance, and
								(5)in the case of any greenhouse gas emission
				substance entered into the United States for consumption, use, or warehousing,
				the person entering such substance for consumption, use, or
				ware­hous­ing.
								(c)Use treated as
				sale
								(1)In
				generalIf any person uses a greenhouse gas emission substance
				before the first retail sale of such substance, then such person shall be
				liable for the purchase of a Federal emission permit under section 9902 in the
				same manner as if such substance were sold at retail on the date of such use by
				such person pursuant to a Federal emission permit.
								(2)Exemption for
				use in further manufactureParagraph (1) shall not apply to use
				of a greenhouse gas emission substance as material in the manufacture or
				production of, or as a component part of, another article to be manufactured or
				produced by such person.
								(d)ExceptionsSubsection
				(a) shall not apply to—
								(1)a greenhouse gas
				emission substance to be used for noncombustion agricultural purposes,
				or
								(2)a greenhouse gas
				emission substance with respect to which a Federal emission permit has
				previously been purchased.
								(e)Importation of
				Carbon Intensive Goods
								(1)Greenhouse gas
				emission permit equivalency feesThe Secretary shall impose a
				greenhouse gas emission permit equivalency fee on imports of carbon intensive
				goods that shall be equivalent to the cost that domestic producers of
				comparable carbon intensive goods incur as a result of—
									(A)permit fees paid
				by covered persons for greenhouse gas emission substances under this section,
				and
									(B)greenhouse gas
				emission permit equivalency fees paid by importers of carbon intensive goods
				used in the production of the comparable carbon intensive goods in
				question.
									(2)ExpirationParagraph
				(1) and 6433(b) shall cease to have effect at such time as and to the extent
				that—
									(A)an international
				agreement requiring countries that emit greenhouse gases and produce carbon
				intensive goods for international markets to adopt equivalent measures comes
				into effect, and
									(B)the country of
				export has implemented equivalent measures, and the actions provided for by
				paragraph (1) and 6433(b) are no longer appropriate.
									9902.Federal
				emission permit
							(a)In
				generalThe Secretary shall,
				subject to subsection (d), issue Federal emission permits, as provided for in
				this subtitle. A Federal emission permit may only be obtained upon making
				payment to the Secretary.
							(b)Rules relating
				to permitsFor purposes of this subtitle—
								(1)Each Federal
				emission permit shall be denominated in one-quarter carbon dioxide
				equivalents.
								(2)A Federal emission permit may only be
				purchased within fourteen calendar days before or after a greenhouse gas
				emission substance is produced or entered into the United States, as the case
				may be.
								(3)Except as provided
				in subsection (a), a Federal emission permit may not be sold, exchanged, or
				otherwise transferred.
								(c)Permit
				Price
								(1)In
				generalThe Secretary, after
				consultation with the Administrator of the Environmental Protection Agency and
				the Secretary of Energy, shall establish the price of obtaining a Federal
				emission permit for a calendar year based on a determination of the dollar
				amount necessary to meet the emissions reductions targets specified in
				subsection (d).
								(2)5-year price
				schedule
									(A)In
				generalNot later than
				January 1, 2014, the Secretary shall publish a schedule of the prices
				determined under paragraph (1) for obtaining a Federal emission permit during
				each of the five years from 2015 to 2019. The Secretary shall publish the price
				for obtaining a Federal emission permit in each year after 2018 no later than
				five years before January 1 of the applicable year.
									(B)Reduction in
				price if target reductions being exceededIf the Secretary
				determines—
										(i)that greenhouse
				gas emissions are being reduced at a rate that exceeds the reduction expected
				in national greenhouse gas emissions for the year, and
										(ii)that the Federal
				permit price can be reduced while still attaining the national greenhouse gas
				emission target reductions specified in subsection (d) for the year,
										the
				Secretary may, at any time before the beginning of the year, reduce the Federal
				permit price for that year.(3)Increase in
				price if target reductions not being metIf the Secretary determines that the
				reduction of greenhouse gas emissions is failing to meet the target reductions
				specified in subsection (d) for a year in such period, the Secretary may
				increase the Federal permit price for permits no earlier than 2 years after the
				year for which the determination is made.
								(4)Maximum and
				Minimum Price
									(A)In
				generalNot later than
				January 1, 2021, and every 10 years thereafter, the Secretary, after
				consultation with the Administrator of the Environmental Protection Agency and
				the Secretary of Energy, shall publish a 10-year schedule of the minimum and
				maximum prices for Federal emissions permits.
									(B)Prices
				specifiedThe maximum and minimum price for a Federal emission
				permit issued by the Secretary in a year may not be below the minimum price or
				the maximum price for the corresponding year specified in the following
				table:
										
											
												
													Year:Minimum Price
						is:Maximum Price is:
													
												
												
													2015$6.25$18.75
													
													2016$18.75$31.25
													
													2017$31.25$43.75
													
													2018$43.75$56.25
													
													2019$56.25$68.75
													
													2020$68.75$82.25
													
													2021$81.25$93.75
													
													2022$93.75$106.25
													
													2023$106.25$118.75
													
													2024$118.75$131.25.
													
												
											
										
									(C)Adjustment for
				inflationIn the case of any
				calendar year beginning after 2015, each dollar amount contained in the table
				in subparagraph (B) shall be increased by an amount equal to—
										(i)such dollar
				amount, multiplied by
										(ii)the cost of
				living adjustment determined under section 1(f)(3) for the calendar year,
				determined by substituting calendar year 2014 for
				calendar year 1992 in subparagraph (B) thereof.
										(d)National
				Limitation
								(1)TargetsFor purposes of this section—
									(A)2015 through
				2019The average emissions
				for the period 2015 through 2019 shall be no more than the carbon dioxide
				equivalents emitted in the United States in 2005.
									(B)2025 through
				2029The average emissions
				for the period 2025 through 2029 shall be no more than 70 percent of the carbon
				dioxide equivalents emitted in the United States in 2005.
									(C)2035 through
				2039The average emissions for the period 2035 through 2039 shall
				be no more than 50 percent of the carbon dioxide equivalents emitted in the
				United States in 2005.
									(D)2045 through
				2049The average emissions for the period 2045 through 2049 shall
				be no more than 30 percent of the carbon dioxide equivalents emitted in the
				United States in 2005.
									(E)2055 through
				2059The average emissions for the period 2055 through 2059 shall
				be no more than 20 percent of the carbon dioxide equivalents emitted in the
				United States in 2005.
									(2)Determination of
				2005 levelsFor purposes of
				subparagraph (A), the number of metric tons of carbon dioxide equivalents
				emitted in the United States in 2005 shall be the number determined under
				section 1605(a) of the Energy Policy Act of 1992 and published by the Energy
				Information Administration.
								(e)Report
								(1)In
				generalNot later than the second March 1 after the date of the
				enactment of the Managed Carbon Price Act of
				2012, and annually thereafter, the Secretary shall publish a
				report describing—
									(A)the extent to
				which the United States greenhouse gas emission limitations specified under
				subsection (d) are being achieved,
									(B)the United States greenhouse gas emission
				permits sold during the previous calendar year and the impact of the number of
				such permits on greenhouse gas emissions in the United States, and
									(C)the total
				greenhouse gas emissions worldwide for the previous calendar year in relation
				to such emissions for 2005.
									(2)Report
				detailsSuch report shall include—
									(A)an explanation of
				the methodology and assumptions the Secretary has used in establishing prices
				under this section, and
									(B)an estimation, or range of estimations, of
				the price of permits for the 10-year period following the current prices
				published under subsection (c).
									9903.Definitions
							(a)In
				generalFor purposes of this
				subtitle—
								(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
								(2)Carbon dioxide
				equivalentThe term carbon dioxide equivalent means,
				for each greenhouse gas emission substance, the quantity of the greenhouse gas
				emission substance that the Administrator determines makes the same
				contribution to global warming as 1 metric ton of carbon dioxide.
								(3)Greenhouse gas
				emission substanceThe term greenhouse gas emission
				substance means—
									(A)coal (including lignite, peat, and
				derivatives of coal), to be used as a combustion fuel,
									(B)petroleum and any
				petroleum product, to be used as a combustion fuel,
									(C)natural gas (including the gasses released
				as a result of flaring or venting such natural gas),
									(D)methane,
									(E)nitrous
				oxide,
									(F)sulfur
				hexafluoride,
									(G)a
				perfluorocarbon,
									(H)a hydrofluorocarbon, and
									(I)any other substance that is determined by
				the Administrator to contribute to global warming to a nonnegligible
				degree.
									(4)Federal emission
				permitThe term Federal emission permit means a
				permit required under section 9901.
								(5)Carbon intensive
				goodThe term carbon intensive good means—
									(A)(i)iron, steel, any steel
				mill product (including pipe and tube), aluminum, cement, glass (including
				flat, container, and specialty glass and fiberglass), pulp, paper, chemicals,
				and industrial ceramics, and
										(ii)any other manufactured product
				that the Secretary determines—
											(I)is sold for purposes of further
				manufacture, and
											(II)generates, in the course of the
				manufacture of the product, direct and indirect greenhouse gas emissions that
				are comparable (on an emissions per dollar of output basis) to emissions
				generated in the manufacture or production of a good identified in clause (i),
				and
											(B)a manufactured
				item in which one or more goods identified under subparagraph (A) are inputs
				and the cost of production of which in the United States the Secretary
				determines is significantly increased by this subtitle.
									(6)Petroleum
				productThe term petroleum product has the meaning
				given such term in section 4612(a)(3).
								(b)Identification
				of carbon intensive goodsThe determinations by the Secretary
				required by subsection (a)(5) shall be by rule.
							(c)Publication of
				scheduleNot later than one
				year after the date of the enactment of the Managed Carbon Price Act of 2012, the
				Administrator, in consultation with the Secretary and the Secretary of Energy,
				shall publish a schedule listing each greenhouse gas emission substance and the
				quantity of each substance required to make 1 metric ton of carbon dioxide. The
				Administrator, in consultation with the Secretary and the Secretary of Energy,
				may update such schedule from time to time.
							9904.Information
				reporting requirementsSecretary may solicit information from
				covered persons regarding estimated future use of greenhouse gas emissions
				substances.
						9905.RegulationsThe Secretary shall issue such regulations
				as may be necessary or appropriate to carry out this subtitle, including
				regulations relating to the timely and efficient issuance of permits and
				collection of payments for such
				permits.
						.
			(b)Refund of
			 Federal emission permit feeSubchapter B of chapter 65 of such Code is
			 amended by adding at the end the following new section:
				
					6433.Refunds of
				Federal emission permit fee for certain uses
						(a)In
				generalIf a Federal emission
				permit has been acquired with respect to a greenhouse gas emission substance
				pursuant to section 9902 and the acquirer of such permit uses such substance in
				a manner that will make a negligible or no contribution to global warming, as
				determined by the Secretary in consultation with the Administrator of the
				Environmental Protection Agency, the Secretary shall pay (without interest) to
				the acquirer of such substance pursuant to such permit an amount equal to the
				amount paid for the applicable Federal emission permit.
						(b)Payments to
				exportersThe Secretary shall pay (without interest) to the
				exporter of a carbon intensive good (as defined in section 9903(5)) produced in
				the United States an amount equal to the cost that domestic producers of such
				carbon intensive goods incur as a result of—
							(1)the dollar amount
				paid by covered persons for Federal emission permits for greenhouse gas
				emission substances under this section 9902, and
							(2)greenhouse gas
				emission permit equivalency fees paid under section 9901(e) by importers of
				carbon intensive goods used in the production of the comparable carbon
				intensive goods in
				question.
							.
			(c)Failure To
			 obtain permitChapter 38 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subchapter:
				
					EGreenhouse Gas
				Emission Substances
						
							Sec. 4691. Greenhouse gas emission substances.
						
						4691.Greenhouse gas
				emission substances
							(a)Imposition of
				taxThere is hereby imposed
				on any covered person who fails to obtain a Federal emission permit pursuant to
				subtitle L a tax equal to 100 percent of the dollar amount of the fee that
				would have been charged for such permit but for such failure.
							(b)Covered
				personThe term covered
				person has the meaning given such term by section 9901(b).
							(c)Federal emission
				permitThe term Federal
				emission permit means a permit required under section 9901.
							(d)CoordinationThe
				tax imposed under this section is in addition to the fee imposed under subtitle
				L.
							.
			(d)Establishment of
			 Energy and Economic Security Trust Fund
				(1)FindingThe Congress finds that revenue generated
			 from the sale of Federal emission permits must be recycled into the American
			 economy—
					(A)to facilitate
			 economic growth and clean energy production, and
					(B)to protect the
			 economic security of American families and communities.
					(2)Establishment of
			 trust fundSubchapter A of chapter 98 of such Code (relating to
			 trust fund code) is amended by adding at the end the following:
					
						9512.Energy and
				Economic Security Trust Fund
							(a)Creation of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the Energy and Economic Security
				Trust Fund (referred to in this section as the Trust
				Fund), consisting of such amounts as may be appropriated or credited to
				the Trust Fund as provided in this section or section 9602(b).
							(b)Transfers to
				Trust FundThere is hereby appropriated to the Trust Fund an
				amount equivalent to 75 percent of the amounts received in the Treasury
				pursuant to subtitle L. The remaining 25 percent of such amounts shall be
				retained in the Treasury for deficit reduction.
							(c)Expenditures
				from Trust Fund
								(1)In
				generalThe Secretary shall pay monthly from the Trust Fund the
				dividend amount to each taxpayer.
								(2)Dividend
				amountFor purposes of
				paragraph (1), the term dividend amount means the sum of—
									(A)(i)in the case of the
				taxpayer filing a joint return, the individual share for the husband and the
				individual share for the wife, and
										(ii)in the case of a taxpayer other
				than a taxpayer described in subparagraph (A), the individual share, and
										(B)in the case of an
				individual who is a dependent (as defined in section 152) of the taxpayer,
				½ of the individual share.
									For purposes of subparagraph (B), not
				more than 2 dependents may be taken into account for each taxpayer.(3)Individual
				shareFor purposes of this
				subsection, the term individual share means the amount determined
				by the Secretary by dividing the total amount deposited in the Trust Fund for
				the month by the total number of individual shares payable at the end of such
				month.
								(4)LimitationFor purposes of this subsection—
									(A)In
				generalNo amount is payable under this subsection with respect
				to an individual unless the individual is a qualified individual.
									(B)Qualified
				individualThe term qualified individual means an
				individual who is a lawful resident of the United States on the date of such
				payment. For purposes of ensuring that payments are made under this subsection
				to all qualified individuals, the Secretary shall consult with such other
				Federal and State officials as the Secretary determines necessary or
				appropriate.
									(C)United
				StatesFor purposes of
				subparagraph (B), the United States includes the District of Columbia, the
				Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Commonwealth of the Northern Mariana
				Islands.
									.
				(e)Conforming and
			 clerical amendments
				(1)The table of subchapters for chapter 38 of
			 such Code is amended by adding at the end the following new item:
					
						
							Subchapter E. Greenhouse Gas Emission
				Substances.
						
						.
				(2)The table of
			 subtitles for the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new item:
					
						
							Subtitle L. Greenhouse Gas Emission
				Substances.
						
						.
				(3)The table of
			 sections for subchapter B of chapter 65 of such Code is amended by adding at
			 the end the following new item:
					
						
							Sec. 6433. Refunds of Federal emission permit fee for certain
				uses.
						
						.
				(4)The table of
			 sections for subchapter A of chapter 98 of such Code is amended by adding at
			 the end the following:
					
						
							Sec. 9512. Energy and Economic Security Trust
				Fund.
						
						.
				(f)Effective
			 dateThe amendments made by this section shall apply with respect
			 to the sale of any greenhouse gas emission substance after
			 December 31, 2013.
			
